666 S.E.2d 118 (2008)
Amanda CAMERON, Angela Edwards Jones, Heirs, and Representatives of Heirs, of the Estate of Harold Edwards,
v.
Charlotte M. BISSETTE, Melody B. Allegood and Z. Royce Bissette, Jr., as Co-Trustees of the Z. Royster Bissette Family Trust, And Charlotte M. Bissette, Z. Royce Bissette, Jr., Melody B. Allegood, Melissa B. (Joyner) Batts, Karen B. Reeves (Reaves), and Christopher Jason Bissette, all jointly and/or severally as Heirs and/or Beneficiaries of The Estate of Z. Royster Bissette, Deceased.
No. 301P08.
Supreme Court of North Carolina.
August 26, 2008.
Nathaniel Currie, Raleigh, for Cameron and Jones.
I. Joe Ivey, Wilson, for Bissette, et al.
Prior report: ___ N.C.App. ___, 661 S.E.2d 32.

ORDER
Upon consideration of the petition filed on the 24th day of June 2008 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of August 2008."